Citation Nr: 0845039	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as due to herbicide exposure. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for loss of vision as 
secondary to service-connected diabetes mellitus due to 
herbicide exposure.

4.  Entitlement to service connection for a left shoulder 
disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for a left arm 
disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for a stomach 
disability, to include as due to herbicide exposure.

7.  Entitlement to service connection for residuals of 
malaria.

8.  Entitlement to service connection for other arthritic 
conditions, to include as due to herbicide exposure. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1967 to 
August 1969, with service in the demilitarized zone (DMZ) of 
Korea; and from August 1969 to June 1972, with service in 
Vietnam but resulting in a discharge for the good of the 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In November 2007, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Nashville RO.  
A transcript of the hearing is of record.

In his November 2006 substantive appeal, the veteran raised 
the issue of entitlement to an increased rating for his 
service-connected diabetes mellitus.  This issue is referred 
to the RO for the appropriate action.

The veteran, in his November 2005 notice of disagreement, 
also initiated appeals with respect to claims for entitlement 
to service connection for hypertension and whether the 
character of the veteran's discharge for the period between 
February 20, 1969 and June 29, 1972, was a bar to entitlement 
to eligibility for VA benefits.  The veteran's November 2006 
substantive appeal did not perfect these appeals and they are 
therefore not before the Board.  

In addition, the veteran's November 2005 notice of 
disagreement also appealed the denial of entitlement to 
service connection for right and left leg disabilities.  
These claims were granted in a November 2007 rating decision.  
As the grant of service connection constitutes a complete 
grant of those benefits on appeal, these issues are also not 
before the Board. 

Finally, the Board notes that in a March 2005 administrative 
decision the RO determined that the veteran's other than 
honorable discharge for the period between February 20, 1969, 
and June 29, 1972, was a bar to VA benefits for disabilities 
incurred during that period of service.  As noted above, the 
veteran initiated an appeal with respect to this decision 
that was not perfected.  Therefore, the March 2005 
administrative decision is final and the Board cannot grant 
entitlement to service connection for the veteran's claimed 
disabilities based on his second period of active duty 
service. 


FINDINGS OF FACT

1.  Arthritis of the spine was not present in service and is 
not the result of a disease, injury, or exposure to 
herbicides in service.

2.  The veteran does not have a PTSD diagnosis.

3.  The veteran's visual impairment is not etiologically 
related to a service connected disease or injury.

4.  Arthritis of the left shoulder was not present in service 
and is not the result of a disease, injury, or exposure to 
herbicides in service.

5.  The veteran's scars to the left arm and stomach are the 
result of a gunshot wound incurred during active duty service 
in April 1972, a period of service resulting in an other than 
honorable discharge.

6.  The veteran has no residuals of malaria.  

7.  Arthritis of the right shoulder and bilateral hips was 
not present in service and is not the result of a disease, 
injury, or exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Current arthritis of the spine was not incurred or 
aggravated during service and is not proximately due to or 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§  1110, 1112; 38 C.F.R. § 3.304(f).

3.  The veteran's vision loss is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.303, 3.310.  

4.  Current arthritis of the left shoulder was not incurred 
or aggravated during service and is not proximately due to or 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Service connection for a residual scar of the left arm is 
barred due to the character of the veteran's discharge for 
his second period of active duty service from February 20, 
1969, and June 29, 1972.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12.

6.  Service connection for a residual scar of the stomach is 
barred due to the character of the veteran's discharge for 
his second period of active duty service from February 20, 
1969, and June 29, 1972.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12.

7.  Service connection for claimed residuals of malaria is 
barred due to the character of the veteran's discharge for 
his second period of active duty service from February 20, 
1969, and June 29, 1972.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12.

8.  Current arthritis of the right shoulder and bilateral 
hips was not incurred or aggravated during service and is not 
proximately due to or the result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letters issued in January 2005, March 2005, and July 
2005, prior to the initial adjudication of the claims, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for entitlement to service connection.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2006 letter.   

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  

In this regard, the Board notes that with respect to the 
veteran's claim for entitlement to service connection for 
PTSD, there is no competent medical evidence that the veteran 
has the claimed condition.  Regarding the veteran's claims 
for vision loss and arthritic conditions, as discussed below, 
there is no competent evidence that the veteran's 
disabilities are associated with any incident of his active 
duty service.  Finally, the veteran's claims for entitlement 
to service connection for disabilities of the left shoulder 
and stomach and residuals of malaria are denied as they were 
incurred during the veteran's second period of active duty 
service when he was discharged under conditions other than 
honorable.  His character of discharge is therefore a bar to 
entitlement to eligibility for VA benefits.  

Accordingly, the duty to assist does not require the 
scheduling of VA examinations in response to the veteran's 
claims and remanding the case for their procurement would 
only further delay their adjudication.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
psychoses, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  In addition, the Department of Defense has 
confirmed that Agent Orange was used along the Korean DMZ 
from April 1968 through July 1969.  According to a September 
2003 fact sheet distributed by the Veterans Benefits 
Administration, claims for veterans who served in Korea 
during this period, if exposed to herbicides, are entitled to 
the presumptions found in 38 C.F.R. § 3.309(e).  See M21-
1IMR, Part IV, Subpart ii, Chapter 2, Section C.  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, 
the United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Back Disability

The veteran contends that his arthritis of the back was a 
result of active duty service and his exposure to herbicides.  
Service treatment records are negative for complaints or 
treatment pertaining to a back disability.  

The post-service medical evidence establishes that the 
veteran first complained of pain in his cervical spine in 
April 2005 while undergoing treatment with a private 
physician.  An MRI showed multilevel cervical spondylosis 
with neural forminal narrowing.  

In April 2006, VA received a letter from the veteran's 
private physician noting that the veteran was being treated 
for degenerative arthritis of the spine.  In February 2007, 
while establishing care at the Nashville VA Medical Center 
(VAMC), the veteran complained of low back pain and an April 
2007 MRI of the lumbar spine showed mild spondylosis of the 
lower lumbar spine.  Several months later, in August 2007, 
the veteran reported that his back pain began after his total 
hip replacement surgery in June 2006.  He was diagnosed with 
lumbar spine disc irritation resulting in significant pain to 
the back and left lower extremity.  

The veteran has alleged that his arthritis of the spine is a 
result of exposure to herbicides during his active duty 
service in Korea.  In support of his claim, he has submitted 
an April 2006 letter from his wife opining that the veteran's 
current disabilities are due to his exposure to Agent Orange.  
This opinion was based on her background as an operating room 
technician. 

Arthritis is not subject to presumptive service connection on 
the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  However, service connection 
could still be established with proof of direct service 
incurrence.  Stefl v. Nicholson, 21 Vet App 120 (2007); see 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

While the veteran has a current diagnosis of arthritis of the 
spine, there is no evidence of this disorder until more than 
35 years after his discharge from service.  There is also no 
other evidence of a continuity of symptomatology since 
service.  The veteran has not reported such continuity and 
there is no clinical or other lay evidence of ongoing 
symptoms since service.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's arthritis was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The only opinions linking the current 
disability to service are those of the veteran and his wife.  
As laymen, they are not competent to provide opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the veteran's wife 
described herself as having a background as an operating room 
technician, she did not indicate that she has undergone any 
advanced education or clinical training that would allow her 
to offer a competent medical opinion on this particular 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than 35 years after his separation from active duty 
service.  In addition, there is no competent medical evidence 
that the veteran's arthritis of the spine is related to his 
active duty service.  The Board therefore concludes that the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

The veteran claims that service connection for PTSD is 
warranted based on his experiences during active duty service 
along the DMZ in Korea.

With respect to whether the veteran meets the criteria for a 
valid diagnosis of PTSD, the Board notes that he underwent no 
treatment during active service for a psychiatric disorder, 
and there is no post-service medical evidence of treatment or 
a diagnosis of PTSD.  The veteran has neither submitted nor 
identified any medical evidence suggesting that he has this 
claimed disability.  In fact, medical evidence from the 
Charles Bass Correctional Facility dated from August 1973 to 
December 1999 shows that the veteran was consistently found 
to be psychiatrically normal during annual medical 
examinations.  As the evidence of record is negative for a 
diagnosis of PTSD, the weight of the evidence is against the 
claim.  In reaching this decision, the Board has considered 
the benefit-of-the-doubt rule but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


Vision Loss

The veteran claims that he experiences loss of vision due to 
his service-connected diabetes mellitus.  While he has 
complained of vision loss and wears glasses, the medical 
evidence of record is negative for evidence of diabetic 
retinopathy.  During an optometry examination in March 1995, 
the veteran was diagnosed with mild macular degeneration, but 
his physician determined that there were no signs of eye 
pathology related to diabetes.  Similarly, the veteran had a 
diabetic eye examination with a private physician in April 
2004 that disclosed no evidence of diabetic retinopathy.  
Most recently, the veteran was provided an eye examination in 
April 2007 VAMC where he was diagnosed with presbyopia.  In 
this regard, the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders, 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  

Therefore, although the veteran has been diagnosed with 
visual impairment, there is no competent evidence linking 
this disability to his service-connected diabetes mellitus.  
In fact, the evidence establishes that the veteran's vision 
problems are due to his age.  The Board therefore concludes 
that the evidence is against a nexus between the veteran's 
claimed disability and his service-connected diabetes 
mellitus and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Left Shoulder

The veteran contends that his current left shoulder is 
etiologically related to active duty service, including his 
presumed exposure to herbicides during his service in Korea.  
Service treatment records are negative for evidence of 
treatment or complaints pertaining to the veteran's left 
shoulder.  

The post-service medical evidence of record shows that the 
veteran first complained of pain in his left shoulder in 
October 1992.  He was diagnosed with arthritic changes based 
on X-ray findings.  More than 10 years later, in March 2005, 
he was provided a left shoulder MRI following complaints of 
pain.  The MRI showed evidence of a rotator cuff tear and 
degenerative changes of the acromioclavicular joint.  The 
veteran was also diagnosed with left shoulder internal 
derangement during an August 2007 VA examination.  

As noted above, the veteran has alleged that his arthritic 
conditions, including his left shoulder, are related to his 
exposure to Agent Orange during active duty service.  To 
support his claim he submitted an April 2006 letter from his 
wife stating that based on her experience as an operating 
room technician, the veteran's arthritic conditions were due 
to exposure to Agent Orange.

Arthritis is not subject to presumptive service connection on 
the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  However, service connection 
could still be established with proof of direct service 
incurrence.  Stefl v. Nicholson, 21 Vet App 120 (2007); see 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

As with his claim for service connection for a back 
disability, the record establishes that a current disability 
and an in-service injury are demonstrated.  However, there is 
no competent evidence of a nexus between the veteran's  
current disability and his active duty service.  There is no 
evidence of arthritis of the left shoulder until more than 20 
years after the veteran's separation from active duty 
service, 
and there is no other evidence of a continuity of 
symptomatology since service.  

In addition, the April 2006 letter from the veteran's wife is 
not considered competent medical evidence as she has not 
established that she has the  medical training necessary to 
render a competent medical opinion on this particular 
disability.  In essence, the only evidence of a nexus between 
the veteran's left shoulder arthritis and his active duty 
service are the lay statements of the veteran and his wife, 
who are not competent to render opinions concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. at 492.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


Left Arm Disability, Stomach Disability, and Residuals of 
Malaria

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense. 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b)(6).

While service treatment records show that the veteran 
incurred a gunshot wound to the left forearm and stomach in 
April 1972 that was treated with a skin graft, as discussed 
above, the character of discharge for the veteran's second 
period of active duty service from February 20, 1969, to June 
29, 1972, is a bar to eligibility for entitlement to VA 
benefits.  Therefore, service connection is not warranted for 
any disabilities related to injuries incurred during the 
veteran's second period of active service, including his May 
1972 gunshot wound.  38 C.F.R. § 3.12(b).

The post-service medical evidence of record shows that the 
veteran has a skin graft scar on his left forearm and a 
midline abdominal scar.  The evidence of record is negative 
for any other disability pertaining to the veteran's left arm 
or stomach.  While the evidence establishes that these scars 
are the result of his gunshot wound during active duty 
service, the Board cannot grant service connection for these 
residual scars as they resulted from injuries incurred during 
the veteran's second period of active duty service.  

Similarly, the veteran contends that he was hospitalized for 
treatment of malaria during the summer of 1970 while serving 
in Vietnam.  While service connection for any disability 
incurred during this period is barred, the Board notes that 
there is also no evidence of treatment for malaria in the 
veteran's service records, and no evidence of a residual 
disability in the post-service medical evidence of record.  
Service connection requires the presence of a current 
disability, meaning the condition must be shown at the time 
of the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

In sum, there is no competent evidence that the veteran 
currently experiences any residuals from malaria, and service 
connection for this disability and the claimed left arm and 
stomach disabilities is barred due to the character of the 
veteran's discharge following his second period of active 
duty service.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 
3.12(b)(6).  Therefore, the claims are denied.


Other Arthritic Disabilities

The veteran has also contended that he has other arthritic 
conditions due to active duty service and his exposure to 
Agent Orange during his service in Korea.  Service treatment 
records are negative for treatment or complaints pertaining 
to any of the veteran's joints or arthritis.

The post-service medical evidence shows that the veteran was 
diagnosed with pseudomonas septic arthritis of the left hip, 
secondary to IV drug use, in July 1983.  He was treated with 
antibiotics and Gentamicin at the Tennessee State Prison 
Hospital. 

Almost 10 years later, in April 1992, the veteran complained 
of right shoulder pain and was diagnosed with degenerative 
arthritis of the right shoulder following an August 1992 X-
ray.  

In a May 2006 letter, the veteran's private physician noted 
that the veteran was being treated for degenerative arthritis 
of the spine and left hip and was scheduled for orthopedic 
surgery.  In June 2006, he underwent total left hip 
replacement surgery.   

During an August 2007 examination at the Nashville VAMC, the 
veteran reporting having right shoulder and right hip pain.  
X-rays showed osteoarthritis of the right hip.  

The veteran has been diagnosed with arthritis of the right 
shoulder and bilateral hips.  Arthritis is not subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  However, service connection could still be 
established with proof of direct service incurrence.  Stefl 
v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 
F.3d 1039 (Fed.Cir.1994).

As with the claims for service connection for back and left 
shoulder disabilities, the record establishes the presence of 
current disabilities and an in-service injury.  However, 
there is no competent evidence of a nexus between the 
veteran's current arthritis of the right shoulder and 
bilateral hips and his active duty service.  There is no 
evidence of arthritis in these joints until more than 20 
years after the veteran's separation from active duty 
service, and there is no other evidence of a continuity of 
symptomatology since service.  Furthermore, the medical 
evidence establishes that the veteran's arthritis of the left 
hip is due to his IV drug use and not his exposure to 
herbicides or any other incident of active duty service.

In addition, the April 2006 letter from the veteran's wife is 
not considered competent medical evidence as she has not 
established that she has the medical training necessary to 
render a competent medical opinion on this particular 
disability.  In essence, the only evidence of a nexus between 
the veteran's arthritis and his active duty service are the 
lay statements of the veteran and his wife, who are not 
competent to render opinions concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it therefore must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back disability, to 
include as due to herbicide exposure, is denied. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for loss of vision as 
secondary to service-connected diabetes mellitus due to 
herbicide exposure is denied.

Entitlement to service connection for a left shoulder 
disability, to include as due to herbicide exposure, is 
denied.

Entitlement to service connection for a left arm disability, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a stomach disability, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to service connection for other arthritic 
conditions, to include as due to herbicide exposure, is 
denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


